Citation Nr: 9909334	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  97-32 178 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for deviated nasal 
septum, claimed as a sinus disorder.

3.  Entitlement to service connection for residuals of 
contusion of the left knee.

4.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry

INTRODUCTION

The veteran had active service from March 1958 to March 1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for bilateral hearing loss, deviated nasal septum claimed as 
a sinus disorder, residuals of contusion of the left knee, 
and a right knee disorder.

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, one that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 91990).  The appellant's representative has argued 
that VA has expanded its duty to assist the claimant by 
provisions in its manual M21-1, and the Board should 
determine whether the RO has followed the guidelines therein 
and remand the appeal for further development if the RO has 
not followed such guidelines.  This manual is not supposed to 
be a substantive rule.  See Fugere v. Derwinski, 1 Vet. 
App. 103, 106 (1990).  The representative has not cited to a 
court decision that holds that the cited portions of M21-1 
are substantive rules.  Consequently, I see no basis to 
comply with the representatives request in this regard.


FINDINGS OF FACT

1.  The record does not contain competent evidence of current 
hearing loss disability.  

2.  The record does not contain competent evidence of current 
disability from deviated nasal septum or a sinus disorder.   

3.  The record does not contain competent evidence of current 
left knee disability. 

4.  The record does not contain competent evidence of current 
right knee disability. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The claim of entitlement to service connection for 
deviated nasal septum claimed as a sinus disorder is not well 
grounded.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).

3.  The claim of entitlement to service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. §§ 101(16), 
1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

4.  The claim of entitlement to service connection for a 
right knee disorder is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops sensorineural hearing loss to a degree of 
disability of 10 percent or more within one year of 
separation from such service, such disease shall be presumed 
to have been incurred in service.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claims are not well grounded.  Although the RO did 
not specifically state that it denied these claims on the 
basis that they were not well grounded, the Board concludes 
that this error was not prejudicial to the claimant.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995) (deciding that the 
remedy for the Board's deciding on the merits a claim that is 
not well grounded should be affirmance, on the basis of 
nonprejudicial error). Therefore, the Board finds that it is 
not necessary to remand the matter for the issuance of a 
supplemental statement of the case concerning whether or not 
the claim is well grounded.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); VAOPGPREC 16-92 (O.G.C. Prec. 16-92) at 
7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decision dated in May 
1997, and in the statement of the case.  The discussion below 
informs the veteran of the types of evidence lacking, and 
which he should submit for a well-grounded claim.  Unlike the 
situation in Robinette, in this case the veteran has not 
advised VA of the existence of any particular evidence which, 
if obtained, would render his claim well-grounded.

I.  Hearing Loss

The veteran has claimed that he has current disability from 
hearing loss as a result of exposure to aircraft noise during 
his active service.  Under 38 C.F.R. § 3.385 (1998), impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

Service medical records show that the veteran's hearing for 
whispered and spoken voice was 15/15 at the time of his 
medical examination for entry into service.  However, in a 
contemporaneously dated report of medical history, he 
indicated that he had had ear trouble and running ears.  In 
August 1960, he was treated for a draining left ear.  He told 
an examiner that he had had intermittent discharges from his 
left ear during the previous 15 years.  He reported that at 
times he had hearing loss in the left ear.  On examination, 
his right ear canal and drum were normal.  There was a large, 
central-type perforation in the left eardrum, from which a 
yellowish, foul smelling, purulent material exuded.  The 
diagnosis was chronic otitis media and rule out 
cholesteatoma.  X-rays taken later in August showed chronic 
sclerotic mastoiditis in the left ear with lack of normal 
pneumatization, indicating recurrent infections since 
childhood.  Also, there were chronic changes in the right ear 
consistent with chronic infection, although less marked than 
in the left ear.  When hospitalized in September 1960, a 
culture from the left ear showed Pseudomonas organism.  On 
questioning, the veteran gave a history of many years of 
recurrent ear drainage.  On examination, the left ear drum 
was perforated.  Audiometric studies revealed a minimal 
conductive hearing loss on the left side.  At the time of his 
medical examination for separation from service, an examiner 
noted that the veteran had had drainage from his left ear 
without complications or sequelae.  On audiological testing, 
his puretone hearing thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
15
LEFT
5
5
10
15
15

(NOTE: For VA test results obtained on June 30, 1966, or 
earlier, or for service department test results obtained on 
October 31, 1967, or earlier, assume ASA units, rather than 
the ISO standards in use today.)  Hearing for whispered voice 
was 15/15 bilaterally.  An examiner reported that the 
veteran's ears were clinically normal.

VA outpatient treatment records show that in May 1996, the 
veteran told an examiner that he had had reduced hearing 
since his active service, during which he was exposed to 
aircraft nose.  The file contains no other documentation 
pertinent to the veteran's claim for service connection for 
hearing loss.  Thus, there is no evidence in the file that 
the veteran has current disability from hearing loss.  Nor 
does the record contain any competent medical evidence or 
opinion that the veteran's complaints of hearing loss are 
related to any disease or injury he incurred during his 
active military service.  The Board concludes that the claim 
for service connection for bilateral hearing loss is not well 
grounded.


II.  Deviated Nasal Septum, Claimed as a Sinus Disorder

When the veteran was examined during a hospitalization for 
treatment of his left ear symptoms, it was determined that he 
had marked nasal obstruction due to deflection of the nasal 
septum.  The nasal deformity was corrected by a septectomy.  
The history of septectomy was noted on the report of the 
veteran's medical examination for separation from service.  
An examiner indicated that the veteran's nose and sinuses 
were normal.

The record contains no medical evidence that the veteran has 
current disability from a nasal or sinus disorder.  Without 
such evidence, his claim for service connection for deviated 
nasal septum and/or a sinus disorder is not well grounded.

III.  Left Knee Disorder

While playing basketball in October 1960, the veteran 
sustained a twisting injury to his left leg.  Documents 
prepared after the incident contain a diagnosis of traumatic 
hematoma of the left knee.  The veteran was admitted to a 
hospital in April 1961 for recurrence of the left knee 
hematoma.  At the time of the veteran's medical examination 
for separation from service, he reported that his left knee 
went out of place on occasion with slight swelling.  An 
examiner reported that the veteran's lower extremities were 
clinically normal.

The record contains no medical evidence that the veteran has 
current disability from a left knee disorder.  In the absence 
of such evidence, the first element of the Caluza analysis is 
unsatisfied.  The Board concludes that the claim is not well 
grounded.

IV.  Right Knee Disorder

Service medical records contain no indication that the 
veteran had complaints, diagnoses, or treatment of a right 
knee disorder.  An examiner indicated that the veteran's 
lower extremities were normal at the time of his medical 
examination for separation from service.

The record contains no medical evidence that the veteran has 
current disability from a right knee disorder.  In the 
absence of medical evidence of current disability from a 
right knee disorder, the claim for service connection is not 
well grounded.


ORDER

Entitlement to service connection for hearing loss, deviated 
nasal septum claimed as a sinus disorder, and left and right 
knee disorders is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

- 8 -


- 1 -


